DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-13 are pending and under examination at this time.

Withdrawn Rejections
The rejection of claims 1-6 and 13 under 35 U.S.C. 103 as being unpatentable over Tao et al. (CN104845945A; published August 19, 2015; translation provided) has been withdrawn in view of applicant’s amendments to the claim 1.
The rejection of claims 1-4 and 9-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9 and 10 of U.S. Patent No. 10822591 (reference application) has been withdrawn in view of applicant’s amendments to the claim 1. 
The rejection of claims 1-4 and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of copending Application No. 16/437734 (reference application) has been withdrawn in view of applicant’s amendments to the claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doonan (Essential Guides for Isolation/Purification of Enzymes and Proteins; published 2002, Academic Press), and further in view of Application Note 29-0003-34 AA (GE Healthcare Life Sciences, 2012) and Zhang et al. (Journal of Pharmaceutical and Biomedical Analysis, 2016, 128:73-88) and as evidenced by Xiong et al. (Posch A. (eds) 2D PAGE: Sample Preparation and Fractionation. Methods in Molecular Biology, Vol 424. Humana Press (2008)).
	The claims are directed to a method for purifying at least one antigen harvested from a source organism, comprising: 
a)	 extracting cellular debris from the at least one antigen by adding an extraction buffer to an extract at a ratio of the extraction buffer and the extract expressed as extraction buffer:extract by wt;
b)	 concentrating the at least one antigen; and
c)	 performing separations comprising sub-steps of 
i)	 separating host cell contaminants from the at least one antigen, 
ii)	 subjecting the at least one antigen to affinity chromatography to elute the at least one antigen, and
iii)	 after steps i) and ii), subjecting the at least one antigen to multi-modal chromatography to separate residual impurities from the at least one antigen.
	Doonan teaches a protocol for purifying enzymes and proteins.  The steps are as follows:
	a)	Homogenization of tissue in buffer [claim 1, step a)]

	b)	Removal of cell debris by centrifugation [claim 1, step a)]

	c)	Fractional precipitation with (NH4)2SO4 
	d)	Resuspension and dialysis
	e)	Ion exchange chromatography [claim 1, step c)i) and claim 11]
	f)	Concentration by filtration [claim 1, step b)]
	g)	Dialysis to change buffer
	h)	Affinity chromatography [claim 1, step c)ii)]
	i)	Concentration by filtration [claim 1, step b)]
	j)	Dialysis to change buffer
	k)	Ion exchange chromatography
	l)	Drying of purified protein by lyophilization
Doonan does not teach a step of multi-modal chromatography.  However, Application note 29-0003-34 AA teaches a virus purification method where multimodal chromatography (Capto Core 700) is used as a final, polishing step to purify virus (influenza H1N1) and greatly reduce contaminants (see the results for Process stream 3 on pages 4-5).  Application note 29-0003-34 AA states: 
Capto Core 700 allows a wide window of operation for pH and NaCl concentration, securing robust purification and often simplified process design in vaccine manufacturing. The combination of [microfiltration], capture of virus with Capto DeVirS, and final purification on Capto Core 700 showed excellent results in terms of virus purity and reduction of DNA and HCP. Using Capto Core 700 in this approach had the advantage of allowing direct transfer of eluted fractions containing target virus without the need for buffer exchange or dilution, which enables faster and simpler processing.

Further, Zhang et al. teaches that mixed-mode chromatography uses beads where pores in the outer layer of the bead have an approximate exclusion limit of 700 kD and have been specifically designed to exclude large molecular entities such as viruses, DNA, large protein, or protein complexes from entering the internal space, while small protein impurities can enter the interior of the matrix particle and bind to the ligand, thereby enabling an efficient flow-through purification step.  The core of each bead is functionalized with octyl amine that is both hydrophobic and positively charged (at pH < 10), resulting in a highly efficient multimodal binding of various impurities over a wide range of pH and salt concentrations.  This novel core bead technology gives Capto Core 700 a dual functionality with restricted access, combining size separation and multimodal binding (see page 77, right column).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods taught by Doonan and include a final, polishing step using multimodal chromatography with Capto Core 700 to greatly reduce contaminants such as DNA and protein.  One would have been motivated to do so and there would be a reasonable expectation of success in doing so given the teachings of Application note 29-0003-34 AA and Zhang et al. (multimodal chromatography using Capto Core 700 significantly reduces impurities in viral preparations).
	As for claims 2-4, Doonan purifies protein from animal tissue homogenized in a blender.  Doonan acknowledged other sources such as fungi, bacteria and plants.  Further, one of ordinary skill in the art would readily understand that the source for the protein (e.g., plant cells, insect cells, bacterial cells or mammalian cells) is not relevant to the purification process disclosed by Doonan because the method disclosed by Doonan starts with homogenization of tissue.  One of ordinary skill in the art will use the homogenization method appropriate for the desired tissue type.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any source organism if that organism is known as a host for the protein of interest.  
As for claim 1 (extraction step) and claim 8, Doonan teaches adding buffer to the tissue during the homogenization (extraction) step.  The amount of buffer added by Doonan and amount of homogenate (extract) form a ratio even if Doonan does not state the actual ratio.  Further, it would be obvious and routine for one of ordinary skill in the art to select the appropriate amount or ratio of buffer to add during the homogenization step in order to optimize antigen yield.
	Further, according to section 2144.05 of the MPEP, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)  Here, the amount of buffer used by Doonan was sufficient to homogenize the tissue and remove cellular debris from the tissue extract.  Therefore, determining other optimum or workable buffer amounts or ratios to add during homogenization is routine experimentation.
	As for claim 13, in addition to Capto Core 700, Zhang et al. teaches additional various commercially available resins that can be used for mixed-mode chromatography including ceramic hydroxyapatite.
	Therefore, for the mixed-mode chromatography step, it would be obvious for one of ordinary skill in the art to select from known resins (e.g., the resins taught by Zhang et al.) and the result would be predictable (final, polishing step to purify a protein of interest).
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Doonan (Essential Guides for Isolation/Purification of Enzymes and Proteins; published 2002, Academic Press), Application Note 29-0003-34 AA (GE Healthcare Life Sciences, 2012), Zhang et al. (Journal of Pharmaceutical and Biomedical Analysis, 2016, 128:73-88) and Xiong et al. (Posch A. (eds) 2D PAGE: Sample Preparation and Fractionation. Methods in Molecular Biology, Vol 424. Humana Press (2008)) as applied to claims 1-4, 8 and 11 above, and further in view of Datar and Rosen (Biotechnology Second Edition, 1993, Edited by H.-J. Rehm and G. Reed).
	The claims are directed to the method of claim 1 where cellular debris is removed from the cell extract via filtration (claim 5) with a feed pressure of less than thirty pounds per square inch across the filter (claim 6).
	The teachings of Doonan, Application Note 29-0003-34 AA, Zhang et al. and Xiong et al. are outlined above and incorporated herein.  Doonan, Application Note 29-0003-34 AA, Zhang et al. and Xiong et al. do not teach the limitations of claims 5 and 6.  However, Datar and Rosen teach that cellular debris is routinely removed from cellular lysates using either filtration or centrifugation (see the entire document).
Accordingly, it would be obvious for one of ordinary skill in the art to use either centrifugation or filtration in step b) of the purification protocol of Doonan and the result would be predictable (removal of cellular debris prior to moving on to subsequent purification steps). 
	As for the pressure to apply across the membrane, Datar and Rosen teach that “[o]perating at too high a pressure can increase the detrimental effects due to concentration polarization and can cause compaction of the deposited layers of solids. The optimum pressure is often the minimum pressure within the mass transfer controlled region” (see page 497).
	Thus, depending on the protein being purified, it would be routine and obvious for one of ordinary skill in the art to determine the appropriate membrane pressure to apply in order to successfully purify the protein of interest.  	Further, according to section 2144.05 of the MPEP, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)  Here, the membrane pressure used/taught by Datar and Rosen was sufficient to remove cellular debris.  Therefore, determining other optimum or workable filtration pressures is routine experimentation.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Arguments
In the reply dated August 22, 2022, applicant first argues that Doonan teaches away from purifying proteins or antigens from plants.  Applicant’s arguments have been fully considered and not found persuasive. 
	Doonan states that “[a]nimal tissues are generally easy to homogenize in a domestic food blender. Other sources such as fungi, bacteria and plants present difficulties in disruption of the tissue and are best avoided unless the source is constrained by the problem in hand.”  These statements in no way teach away from using plants as a source of antigen.  Doonan is merely stating that animal tissue is easier to homogenize in a blender.  One of ordinary skill in the art would understand that methods other than a blender may be necessary to homogenize plant tissue.  Proteins are routinely isolated from plant issue using a mortar and pestle (see, for example, Wang et al., Journal of Separation Science, 2008, 31: 2032-2039)1.  Thus, in view of the state of the art regarding proteins isolation from plants, one of ordinary skill in the art would readily understand that plants are a viable source for antigens/proteins in the method of Doonan.
	Applicant next argues that plant impurities such as lipids, chloroplasts membranes, and complex carbohydrates, etc. “will often foul the equipment used to process and purify the protein matter which leads to pressure flow failure, poor filtration and ultimately poor yield.”  Applicant’s arguments have been considered and not found persuasive. 
	It is noted that applicant has provided no evidence to support these arguments.  Further, as outlined above, proteins/antigens are routinely isolated from plant tissue (see, for example, Wang et al.). Thus, it appears the prior art has overcome any major issues/problems with isolating proteins from plants.

Allowable Subject Matter
Claims 9-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wang et al. is cited solely to respond to applicant’s argument and not cited to reject any claim.  There are numerous other references that teach the isolation of antigens from plants.